Citation Nr: 0941479	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  06-15 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for tension headaches, 
including as due to an undiagnosed illness.  

2.  Entitlement to service connection for weight loss, 
including as due to an undiagnosed illness.  

3.  Entitlement to service connection for fatigue, including 
as due to an undiagnosed illness.  

4.  Entitlement to service connection for arthralgia of the 
wrists and ankles, including as due to an undiagnosed 
illness.  

5.  Entitlement to service connection for nephritic symptoms 
due to focal segmental glomerulosclerosis (claimed as kidney 
problems), including as due to an undiagnosed illness.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1973 to June 
1973 and from November 1990 to June 1991, including in the 
Southwest Asia theater of operations during the Persian Gulf 
War. 

These claims came before the Board of Veterans' Appeals 
(Board) on appeal of February 2005 and March 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  This matter was 
remanded in October 2008.  A review of the record shows that 
the RO has complied with all remand instructions to the 
extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran testified in support of these claims at a 
conference held before a Decision Review Officer at the RO in 
November 2005 and a hearing held before the undersigned 
Veterans Law Judge in Washington, D.C. in September 2008.  A 
report of the conference and transcript of the hearing 
testimony are of record.  


FINDINGS OF FACT

1.  The medical evidence of record demonstrates that the 
claimed tension headaches are not caused by or a result of an 
undiagnosed illness, or otherwise the result of the Veteran's 
military service.

2.  The Veteran is not shown to have weight loss.  

3.  The medical evidence of record demonstrates that the 
claimed fatigue is not caused by or a result of an 
undiagnosed illness, or otherwise the result of the Veteran's 
military service.

4.  The medical evidence of record demonstrates that the 
claimed arthralgia of the wrists and ankles is not caused by 
or a result of an undiagnosed illness, or otherwise the 
result of the Veteran's military service.

5.  Entitlement to service connection for kidney problems, 
including as due to an undiagnosed illness, has been 
established.


CONCLUSIONS OF LAW

1.  Service connection for tension headaches, including due 
to an undiagnosed illness, is not warranted.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2009).

2.  Service connection for weight loss, including due to an 
undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2009).

3.  Service connection for fatigue, including due to an 
undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2009).

4.  Service connection for arthralgia of the wrists and 
ankles, including due to an undiagnosed illness, is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2009).

5.  Service connection for kidney problems, including due to 
an undiagnosed illness, is granted.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in August 2004 with regard to kidney problems, and in 
December 2005 with regard to weight loss, fatigue, joint 
pain, and headaches.  

In March 2006, the Veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the Veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records from his second period of service from 
November 1990 to June 1991, and post-service VA and private 
medical records.  The Board acknowledges that the Veteran's 
service treatment records are not on file with regard to his 
period of service from February 1973 to June 1973.  Due to 
the missing service treatment records, the Board recognizes 
its heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The evidence of record also contains several reports of VA 
examinations.  The examination reports obtained are fully 
adequate and contain sufficient information to decide the 
issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  Aside from the missing service treatment records 
addressed above, the Veteran and his representative have not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
Veteran's appeal.  

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as arthritis and nephritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish...the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 71 
FR No. 242, pp. 75669-75671 (December 18, 2006).  
Consideration of a veteran's claim under this regulation does 
not preclude consideration of entitlement to service 
connection on a direct basis.

A qualifying chronic disability means a chronic 
disability resulting from any of the following (or any 
combination of the following): an undiagnosed illness; 
the following medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or 
symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any 
other illness that the Secretary determines meets the 
criteria in paragraph (a)(2)(ii) of this section for a 
medically unexplained chronic multisymptom illness; or 
any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. § 1117(d) 
warrants a presumption of service- connection. 38 C.F.R. 
§ 3.317(a).  

The term medically unexplained chronic multisymptom 
illness means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will 
not be considered medically unexplained.  38 C.F.R. 
§ 3.317(a).  

"Objective indications of chronic disability" include 
both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317(a).  

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a).  

A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a 
disease or injury in which the functions affected, 
anatomical localization, or symptomatology are similar.  
38 C.F.R. § 3.317(a).  

A disability referred to in this section shall be 
considered service connected for purposes of all laws of 
the United States.  38 C.F.R. § 3.317(a).  

Signs or symptoms which may be manifestations of 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to: 
(1) Fatigue (2) Signs or symptoms involving skin (3) 
Headache (4) Muscle pain (5) Joint pain (6) Neurologic 
signs and symptoms (7) Neuropsychological signs or 
symptoms (8) Signs or symptoms involving the respiratory 
system (upper or lower) (9) Sleep disturbances 
(10) Gastrointestinal signs or symptoms (11) 
Cardiovascular signs or symptoms (12) Abnormal weight 
loss (13) Menstrual disorders.  38 C.F.R. § 3.317(b).  

Compensation shall not be paid under this section if 
there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, 
or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; or if there is 
affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active 
duty in the Southwest Asia theater of operations during 
the Persian Gulf War and the onset of the illness; or if 
there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian 
Gulf War.  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone 
between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf 
of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, 
and the airspace above these locations.  38 C.F.R. 
§ 3.317(d).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Tension Headaches

Factual Background & Analysis

Service Reports of Medical History dated in December 1989, 
and in April 1991 for separation purposes, reflect that the 
Veteran checked the 'no' box for frequent or severe headache.  
A Report of Medical Examination dated in April 1991 for 
separation purposes reflects that the Veteran's head, face, 
neck and scalp were clinically evaluated as normal.  

Private medical records from Dr. M.A.H. dated in February 
1999 reflect that the Veteran complained of occasional 
headaches.  

The Veteran underwent a VA examination in February 2006.  He 
reported that headaches began about a year earlier.  
Following physical examination, the examiner diagnosed 
tension headaches.  

At the hearing on appeal, the Veteran testified that his 
headaches began shortly after he came back from the Persian 
Gulf.  

The Veteran underwent another VA examination in December 
2008.  He reported that headaches began in the early 1990s.  
He stated that there was a sort of biparietal occipital 
aching pain that would come and go intermittently and 
infrequently initially, and then sort of build up over time 
being a little more prominent of an aching constant pain.  He 
reported that headaches in the mid to late 1990s included 
occasional throbbing and some nausea.  He stated that the 
headaches were infrequent and very mild at time of 
examination.  

Following neurological examination, the examiner diagnosed 
muscle contraction headaches.  The examiner could not 
identify anything specifically in the Veteran's service that 
would have specifically led to muscle contraction headaches.  
The examiner noted that muscle contraction headaches are 
extremely common in the population as a whole.  The examiner 
was unable to exclude the possibility of there being some 
association related to stressors that the Veteran was dealing 
with in the service, but the Veteran could not say this with 
any certainty.  

Despite the Veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his current 
headaches are etiologically related to service or any 
incident therein.  The Veteran's head was clinically 
evaluated as normal upon separation from service.  The 
clinically normal findings are significant in that it 
demonstrates that trained military medical personnel were of 
the opinion that no headaches were present at that time.  The 
Board views the examination report as competent evidence that 
there were no headaches at that time.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Thus, the Board finds that the lack of any evidence 
of continuing headaches for over 7 years between the period 
of active duty and the evidence showing complaints of 
headaches is itself evidence which tends to show that no 
headaches were incurred as a result of service.  

As has been discussed in the law and regulations section 
above, service connection may be granted for undiagnosed 
illness manifested by headaches.  The Veteran has variously 
reported that his headaches began shortly after his Persian 
Gulf service or in the mid 1990's.  The Veteran has reported 
continued headaches since that time.  

As noted above, in December 2008, a VA examiner conducted a 
full and thorough physical examination of the Veteran, with 
specific emphasis on his complaints of headaches.  At that 
time, the examiner could not identify anything in the 
Veteran's service that would have specifically led to muscle 
contraction headaches.   

As for the Veteran's statements attributing his headaches to 
service, although he is competent to describe symptoms of 
headaches, the claimed disability is not a condition under 
case law where lay observation has been found to be 
competent.  Therefore, the determination as to the diagnosis 
and causation of the Veteran's disability is medical in 
nature, that is, not capable of lay observation.  Where as 
here, the questions involve a medical diagnosis, not capable 
of lay observation, and of medical causation, competent 
medical evidence is required to substantiate the claim 
because the Veteran as a lay person is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis or on medical causation.  38 C.F.R. 
§ 3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  For these reasons, the Board rejects the Veteran's 
statements as competent evidence to substantiate that his 
current headaches had its onset in service.  

As the Board may consider only independent medical evidence 
to support its findings as to a question involving a medical 
diagnosis, which is not capable of lay observation, and as 
there is no favorable medical evidence to support the claim 
as articulated above, there is a preponderance of the 
evidence against the claim and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Weight Loss

Factual Background & Analysis

A service Report of Medical History for separation purposes 
dated in April 1991 reflects that the Veteran checked the 
'no' box for recent gain or loss of weight.  

The Veteran underwent a VA examination in February 2006.  He 
reported some weight loss of around 10 pounds within the last 
year, but that his appetite was fairly normal and that he had 
no fevers or chronic respiratory symptoms.  Following 
physical examination, the examiner diagnosed mild weight loss 
of undetermined etiology.  

The Veteran underwent another VA examination in 2008.  He 
reported onset of weight loss in 1998.  The examiner reviewed 
the Veteran's claims file in detail.  The examiner opined 
that the Veteran has not had any significant weight loss.  
The examiner stated that this condition does not exist.  
Therefore, there is no connection between the Veteran's 
military service and his perceived weight loss.  

Based on the objective findings in the 2008 VA examination, 
there is no current diagnosis of weight loss.  The Veteran 
has otherwise not identified or submitted any medical 
evidence which reflects current weight loss.  As such, in the 
absence of proof of a present disability, there can be no 
valid claim of service connection.  See Brammer, supra.  As 
there is no evidence of a current disability, it is 
unnecessary for the Board to reach the question of etiology 
of the claimed weight loss.  

As for the Veteran's statements attributing his weight loss 
to service, although he is competent to describe symptoms of 
weight loss, the claimed disability is not a condition under 
case law where lay observation has been found to be 
competent.  Therefore, the determination as to the diagnosis 
and causation of the Veteran's disability is medical in 
nature, that is, not capable of lay observation.  Where as 
here, the questions involve a medical diagnosis, not capable 
of lay observation, and of medical causation, competent 
medical evidence is required to substantiate the claim 
because the Veteran as a lay person is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis or on medical causation.  38 C.F.R. § 
3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
For these reasons, the Board rejects the Veteran's statements 
as competent evidence to substantiate that his current weight 
loss had its onset in service.  

As the Board may consider only independent medical evidence 
to support its findings as to a question involving a medical 
diagnosis, which is not capable of lay observation, and as 
there is no favorable medical evidence to support the claim 
as articulated above, there is a preponderance of the 
evidence against the claim and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Fatigue

Factual Background & Analysis

Service treatment records dated in May 1991 reflect that the 
Veteran complained of fever, fatigue, weight loss, or yellow 
jaundice.  There are no other service treatment records 
related to fatigue.  

The Veteran underwent a VA examination in February 2006.  He 
reported fatigue, much more in the previous year or so, and 
that he was not sleeping well due to an unknown cause.  
Following physical examination, the examiner diagnosed 
fatigue of undetermined etiology.  

The Veteran underwent another VA examination in November 
2008.  He reported the onset of chronic fatigue condition in 
1994.  He stated that he developed increasing fatigue after 
returning from overseas.  He reported losing interest in 
running long distance and bicycling long distance.  He stated 
that he had increased fatigue during the day on his job 
compared to his energy level in the 1980s and early 1990s.  
He reported that he just "feels bad" at the end of a work 
day.  

Following physical examination, the examiner diagnosed 
chronic fatigue.  The examiner opined that fatigue initially 
after discharge from the military was due to deconditioning 
that was the result of the Veteran's termination of an active 
physical program.  The examiner further opined that the 
fatigue the Veteran felt at a later date is the result of his 
chronic nephritic syndrome and advancing age.  The examiner 
noted that at least 6 out of the 10 chronic fatigue syndrome 
diagnostic criteria have not been met.  

As noted above, in November 2008, a VA examiner conducted a 
full and thorough physical examination of the Veteran and 
opined that the Veteran's fatigue is not due to unexplained 
chronic multisymptom illness defined by a cluster of signs 
and symptoms.  Accordingly, the competent and probative 
medical evidence of record shows that the Veteran's fatigue 
is not attributable to the Veteran's service in the Gulf.

With regard to service connection on a direct basis, despite 
the Veteran's contentions otherwise, there is no persuasive 
evidence to support a finding that his current fatigue is 
etiologically related to service or any incident therein.  
The Board notes that the Veteran complained of fever, 
fatigue, weight loss, or yellow jaundice in May 1991.  
However, the Veteran was clinically evaluated as normal upon 
separation from service.  The clinically normal findings are 
significant in that it demonstrates that trained military 
medical personnel were of the opinion that no fatigue was 
present at that time.  The Board views the examination report 
as competent evidence that there was no fatigue at that time.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Thus, the Board finds that the lack of any evidence 
of fatigue for over 14 years between the period of active 
duty and the evidence showing fatigue is itself evidence 
which tends to show that no fatigue was incurred as a result 
of service.  

As for the Veteran's statements attributing his fatigue to 
service, although he is competent to describe symptoms of 
fatigue, the claimed disability is not a condition under case 
law where lay observation has been found to be competent.  
Therefore, the determination as to the diagnosis and 
causation of the Veteran's disability is medical in nature, 
that is, not capable of lay observation.  Where as here, the 
questions involve a medical diagnosis, not capable of lay 
observation, and of medical causation, competent medical 
evidence is required to substantiate the claim because the 
Veteran as a lay person is not qualified through education, 
training, and expertise to offer an opinion on a medical 
diagnosis or on medical causation.  38 C.F.R. § 3.159; 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  For 
these reasons, the Board rejects the Veteran's statements as 
competent evidence to substantiate that his current fatigue 
had its onset in service.  

As the Board may consider only independent medical evidence 
to support its findings as to a question involving a medical 
diagnosis, which is not capable of lay observation, and as 
there is no favorable medical evidence to support the claim 
as articulated above, there is a preponderance of the 
evidence against the claim and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Arthralgia of the Wrists & Ankles

Factual Background & Analysis

A service Report of Medical Examination dated in April 1991 
reflects that the Veteran's upper and lower extremities were 
clinically evaluated as normal.  There are no other service 
treatment records related to arthralgia of the wrists and 
ankles.  

The Veteran underwent a VA examination in February 2006.  He 
reported that, within the previous year, he began to have 
joint pains in his wrists, ankles, and the bottoms of his 
feet which are associated with stiffness but no redness or 
heat.  Following physical examination, the examiner diagnosed 
arthralgia of wrists and ankles of undetermined etiology.  

The Veteran underwent another VA examination November 2008.  
He stated that he developed the gradual onset of bilateral 
wrist pain and bilateral ankle pain and stiffness in the mid-
1990s.  He stated that he had one right ankle sprain in 
service in 1991.  He reported that he never sought medical 
attention for the wrist or ankle conditions while in the 
military.  He reported achy wrist pain at 7 out of 10 
bilaterally.  

Following physical examination, the examiner diagnosed 
internal derangement of the left and right ankle and left and 
right wrist.  The examiner opined that there are no current 
symptoms or physical findings or diagnosis compatible with 
Gulf War Syndrome.  The examiner noted that the Veteran's 
history of long distance running and long distance bicycling 
are well known to put excessive stress on the ankles and 
wrists.  The examiner reasoned that the frequency and 
duration of these non-service connected stressors were the 
more likely etiology of the Veteran's arthralgias rather than 
his service in the Persian Gulf War.  The examiner reasoned 
that the Veteran's advancing age was also more compatible 
with his repetitive stress that leads to degenerative 
arthritis rather than his service in the Persian Gulf.  The 
examiner noted that there was no admitted or documented 
incidents of trauma that occurred during the Veteran's 
military service that would account for his current symptoms 
and findings.  The examiner opined that the Veteran's joint 
arthralgias are not due to unexplained chronic multisymptom 
illness defined by a cluster of signs and symptoms.  

As noted above, in November 2008, a VA examiner conducted a 
full and thorough physical examination of the Veteran and 
opined that the Veteran's joint arthralgias are not due to 
unexplained chronic multisymptom illness defined by a cluster 
of signs and symptoms.  Accordingly, the competent and 
probative medical evidence of record shows that the Veteran's 
arthralgia is not attributable to the Veteran's service in 
the Gulf.

As for the Veteran's statements attributing his arthralgia to 
service, although he is competent to describe symptoms of 
arthralgia, the claimed disability is not a condition under 
case law where lay observation has been found to be 
competent.  Therefore, the determination as to the diagnosis 
and causation of the Veteran's disability is medical in 
nature, that is, not capable of lay observation.  Where as 
here, the questions involve a medical diagnosis, not capable 
of lay observation, and of medical causation, competent 
medical evidence is required to substantiate the claim 
because the Veteran as a lay person is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis or on medical causation.  38 C.F.R. 
§ 3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  For these reasons, the Board rejects the Veteran's 
statements as competent evidence to substantiate that his 
current arthralgia had its onset in service.  

As the Board may consider only independent medical evidence 
to support its findings as to a question involving a medical 
diagnosis, which is not capable of lay observation, and as 
there is no favorable medical evidence to support the claim 
as articulated above, there is a preponderance of the 
evidence against the claim and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Kidney Problems

Factual Background & Analysis

There are no service treatment records related to kidney 
problems.  A Report of Medical History dated in April 1991 
for separation purposes reflects that the Veteran checked the 
'no' box for kidney stone or blood in urine.  

Private treatment records dated in February 1999 reflect that 
the Veteran was assessed with nephropathy.  

The Veteran underwent a VA examination in February 2006.  
Following physical examination, the examiner diagnosed 
nephritic syndrome due to focal segmental glomerulosclerosis.  

The Veteran underwent another VA examination in December 
2008.  He stated that during service he was exposed through 
battlefield exposure to depleted uranium-hit vehicles while 
bringing water to units on the front lines.  Following 
physical examination, the examiner noted that the Veteran, by 
definition, lacked peripheral edema, and thus does not have 
nephritic syndrome.  The examiner stated that the Veteran 
undoubtedly has proteinuria, and his kidney filtration 
function has been decreased in the past, but there is 
currently no disability, per se, from nephritic syndrome.  
The examiner opined that the Veteran is more likely than not 
to have suffered onset of glomerulophritis (focal and 
segmental glomerular sclerosis) due to repeated petroleum 
distillate exposure during his period of Iraq service.  The 
examiner opined that the onset of the expression of the 
glomerulonephritis (protein and blood in the urine) cannot be 
tied closely to a proximate date of his service prior to 
retirement in 1996 because there is a gap in the availability 
of urinalyses from 1996 to 1999 for which neither the claims 
file nor any outside independent data provided by the Veteran 
provide validating data.  The nephritic syndrome (protein in 
the urine, peripheral edema and elevated serum cholesterol) 
was clearly present from 1999 to 2004, but is not by 
definition present now, even though the glomerulonephritis 
remains.  The examiner opined that there is no ongoing 
disability evident from the nephritic syndrome, therefore, 
but there is a moderate to high likelihood of future 
disability related to decline in kidney function over the 
next decade, and that would be causally linked to the 
Veteran's service through the mechanism of the petroleum 
distillate exposure history and the ensuing 
glomerulonephritis.  

The Board notes that the Veteran is competent to describe his 
repeated petroleum distillate exposure during his period of 
Iraq service.  Moreover, the post-service medical evidence 
shows that the December 2008 VA examiner opined that the 
Veteran is more likely than not to have suffered onset of 
glomerulophritis (focal and segmental glomerular sclerosis) 
due to repeated petroleum distillate exposure during his 
period of Iraq service.  

The Board finds that the evidence is in relative equipoise 
with regard to whether there is a causal connection between 
the Veteran's active service and his kidney problems.  Since 
the evidence is in relative equipoise on the issue of whether 
the Veteran's kidney problems are related to active service, 
reasonable doubt is resolved in the Veteran's favor.  The 
Board concludes there reasonably is a causal connection 
between the Veteran's current kidney problems and service.  
38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Thus, the claim of service connection for kidney 
problems is granted.




ORDER

Service connection for tension headaches, including as due to 
an undiagnosed illness, is not warranted.  

Service connection for weight loss, including as due to an 
undiagnosed illness, is not warranted.  

Service connection for fatigue, including as due to an 
undiagnosed illness, is not warranted.  

Service connection for arthralgia of the wrists and ankles, 
including as due to an undiagnosed illness, is not warranted.  

Service connection for nephritic symptoms due to focal 
segmental glomerulosclerosis (claimed as kidney problems), 
including as due to an undiagnosed illness, is granted.  




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


